Case 4:15-cv-00054-AWA-RJK Document 184-1 Filed 03/26/19 Page 1 of 3 PageID# 1735



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    Newport News Division

   GAVIN GRIMM,                                      )
                                                     )
                          Plaintiff,                 )
                                                     )
    v.                                               )   Civil Case No. 4:15-cv-54-AWA-DEM
                                                     )
   GLOUCESTER COUNTY SCHOOL                          )
   BOARD,                                            )
                                                     )
                          Defendant.                 )
                                                     )


             [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR
                            SUMMARY JUDGMENT

         This matter comes before the Court on the Motion for Summary Judgment filed pursuant

  to Fed. R. Civ. P. 56 and Local Civil Rule 56 by Plaintiff Gavin Grimm. Upon consideration of

  the Memorandum of Law in Support of Plaintiff’s Motion for Summary Judgment and the

  Declarations of Gavin Grimm, Deirdre Grimm, Shayna Medley-Warsoff, Diana Bruce, Thomas

  Aberli, Janet Rainey, and James Loving, along with the opposition filed thereto, the Court finds

  that there are no material facts in dispute and concludes that Plaintiff is entitled to judgment as a

  matter of law on all counts of the Second Amended Complaint.

         Accordingly, IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is

  GRANTED;

         IT IS DECLARED that Defendant Gloucester County School Board violated the rights of

  Plaintiff Gavin Grimm under Title IX of the Education Amendments of 1972 on the day the

  transgender restroom policy was first issued and throughout the remainder of Plaintiff’s time at
Case 4:15-cv-00054-AWA-RJK Document 184-1 Filed 03/26/19 Page 2 of 3 PageID# 1736



  Gloucester High School when the Defendant prohibited him from using the same restroom

  facilities as other boys;

          IT IS FURTHER ORDERED that Defendant Gloucester County School Board pay

  Plaintiff Gavin Grimm nominal damages in the amount of $1.00 for the harm Plaintiff suffered

  from the Board’s restroom policy in violation of his rights under Title IX;

          IT IS FURTHER DECLARED that Defendant Gloucester County School Board violated

  the rights of Plaintiff Gavin Grimm under the Equal Protection Clause of the Fourteenth

  Amendment on the day the transgender restroom policy was first issued and throughout the

  remainder of his time at Gloucester High School when the Defendant prohibited him from using

  the same restroom facilities as other boys;

          IT IS FURTHER ORDERED that Defendant Gloucester County School Board pay

  Plaintiff Gavin Grimm nominal damages in the amount of $1.00 for the harm Plaintiff suffered

  from the Defendant’s restroom policy in violation of Plaintiff’s rights under the Equal Protection

  Clause of the Fourteenth Amendment;

          IT IS FURTHER DECLARED that Defendant Gloucester County School Board continues

  to discriminate against Plaintiff Gavin Grimm by refusing to update his official school transcript

  to match the male sex on his birth certificate, treating him differently from every other student

  with a male birth certificate, in violation of Title IX;

          IT IS FURTHER ORDERED that Defendant Gloucester County School Board pay

  Plaintiff Gavin Grimm nominal damages in the amount of $1.00 for the harm Plaintiff suffered

  and continues to suffer from Defendant’s refusal to update his transcript in violation of Title IX;

          IT IS FURTHER DECLARED that Defendant Gloucester County School Board continues

  to discriminate against Plaintiff Gavin Grimm by refusing to update his official school transcript
Case 4:15-cv-00054-AWA-RJK Document 184-1 Filed 03/26/19 Page 3 of 3 PageID# 1737



  to match the male sex on his birth certificate, treating him differently from every other student

  with a male birth certificate, in violation of the Equal Protection Clause of the Fourteenth

  Amendment;

         IT IS FURTHER ORDERED that Defendant Gloucester County School Board pay

  Plaintiff Gavin Grimm nominal damages in the amount of $1.00 for the harm Plaintiff suffered

  and continues to suffer from the Defendant’s refusal to update his transcript in violation of the

  Equal Protection Clause of the Fourteenth Amendment;

         IT IS FURTHER ORDERED THAT Defendant Gloucester County School Board, its

  employees, agents, and successors are permanently enjoined and hereby ordered to update Plaintiff

  Gavin Grimm’s school transcript to match the male gender marker on his birth certificate.



  DATE: ________________________                      ___________________________________
                                                      Hon. Arenda Wright Allen
                                                      United States District Judge




  Submitted by:

  /s/ Eden B. Heilman
  Eden B. Heilman (VSB No. 93554)
  AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF VIRGINIA, INC.
  701 E. Franklin Street, Suite 1412
  Richmond, Virginia 23219
  Phone: (804) 644-8080
  Fax: (804) 649-2733
  eheilman@acluva.org
